Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
Response to Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 




Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, 7, 8, 9, 10, 11, 12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (Pub No. 2016/0012280), in view of Zhu (Pub No. 2013/0170696) and further in view of Wang (Pub No. 2018/0225842). 
Regarding claim 1, Ito discloses a method for detecting comparison persons to a search person, the method comprising: classifying a plurality of the classification persons by extracting values for classification features from classification images of the classification persons (62: facial feature classification & Para. 43: Comparing feature & Para. 85: Feature classification extracting values for classification); performing a search for a search person via a search image by comparing values of search features from the search image with values of classification features (Para. 3-4 & 14: Person search from an image based on similar feature), and outputting at least two classification persons as comparison persons (Para. 26: List of person based on the feature matching & para. 63: Person classification list).  
Ito is silent regarding the classification being ambiguous in such a way that the classification does not enable a unique identification of any of the classification persons. 
Zhu discloses the classification being ambiguous in such a way that the classification does not enable a unique identification of any of the classification persons (Para. 10-11: Classification done based on the object features-size; therefore, not enable a unique identification of any of the classification object/ persons).
At the time of filling, it would have been obvious to use object classification and object identification based on the image feature to clearly identify object or person from a given image. Doing so would have resulted in robustly classify image by not using unique identification to make the process less complicated.  
Ito and Zhu does not explicitly discloses degrading classification images of classification persons resulting in a degradation of distinct classification features, wherein the degraded distinct classification features inhibit a unique identification of an individual.
Wang discloses degrading classification images of classification persons resulting in a degradation of distinct classification features, wherein the degraded distinct classification features inhibit a unique identification of an individual (Para. 39: degrading images[Wingdings font/0xE0]Obtain low resolution version images & distinct classification features inhibit a unique identification [Wingdings font/0xE0]Identification of the facial feature of an individual. Low resolution image is obtained, and feature extraction is performed on the low-resolution version of the image to identify the general areas of the eyes, nose, and mouth).
At the time of filling, it would have been obvious to use low resolution image to identify person’s information to determine person’s identity preciously in an image processing system. 
Regarding claim 7 & 15, Claim 7 & 15 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 3, Ito discloses the selection and/or definition of the classification features is limited compared to a possible selection and/or definition of the classification features (Para. 62: Classification features & Para. 83).  
Regarding claim 4, Ito discloses the classification images originate from a plurality of monitoring cameras (Para. 67: Plurality of camera), wherein for the classification persons an individual trajectory is formed from classification images (Para. 83: Classification of feature of a person), wherein the classification images each originate from a single monitoring camera (Para. 95: Monitoring camera).
Regarding claim 5, Ito discloses a collective trajectory for one of the comparison persons is formed from at least two individual trajectories from different monitoring cameras, the collective trajectory being determined by taking into account physical laws and/or probabilities (Para. 30: Plurality of cameras & Para. 85: Probability).  
Regarding claim 8, Ito discloses the classification system comprises a plurality of monitoring cameras for recording the classification images, wherein the monitoring cameras cover different sections of a monitored area (Para. 30 & 23: image classification).
Regarding claim 9, Ito is silent regarding the classification images have an image quality which is degraded compared to a possible or actual image quality of the classification images.  
In a similar field of endeavor, Wang discloses the classification images have an image quality which is degraded compared to a possible or actual image quality of the classification images (Para. 39: Image quality degraded).
At the time of filling, it would have been obvious to use grater image quality to classify image for accurately classification image. 
Regarding claim 10, Ito discloses the classification persons an individual trajectory is formed from classification images (Para. 83: Classification of feature of a person), wherein the classification images each originate from a single monitoring camera (Para. 95: Monitoring camera).
Regarding claim 11, Ito discloses the search device has a search input interface for receiving a search image of a search person, and a search output interface for outputting at least two comparison persons (Para. 25: Searched result display) & (Para. 39 & Para. 96: Input image for search).  
Regarding claim 12, Ito discloses a collective trajectory device for creating a collective trajectory of the comparison persons, wherein the collective trajectory device has a collective input interface for receiving the comparison persons (Para. 39 & Para. 96: Input image for search) and the individual trajectories of the comparison persons, and a collective output interface for outputting the collective trajectory for the comparison persons (Para. 26: List of person based on the feature matching & para. 63: Person classification list).  

Claims 6, 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (Pub No. 2016/0012280), in view of Zhu (Pub No. 2013/0170696), in view of Wang (Pub No. 2018/0225842) and further in view of Ellenbogen (Pub No. 2017/0099200).
Regarding claim 6, Ito is silent regarding a probability graph is formed on the basis of the comparison persons and their associated individual trajectories, wherein the collective trajectory forms a possible trajectory in the probability graph.
Ellenbogen discloses a probability graph is formed on the basis of the comparison persons and their associated individual trajectories, wherein the collective trajectory forms a possible trajectory in the probability graph (Para. 67: Probability mass function & Para. 161: trajectory forms).
At the time of filling, it would have been obvious to use image classification system to classify person to easily identify target person from the image. 
Regarding claim 13, Ito is silent regarding wherein the collective trajectory device has a determination module for determining the collective trajectory taking into account physical laws and/or probabilities.  
Ellenbogen discloses wherein the collective trajectory device has a determination module for determining the collective trajectory taking into account physical laws and/or probabilities (Para. 67: Probability graph & Para. 161: trajectory forms).
At the time of filling, it would have been obvious to use image classification system to classify person to easily identify target person from the image. 
Regarding claim 14, Ito is silent regarding the collective trajectory device has a probability module for determining a probability graph for the collective trajectories.
Ellenbogen discloses the collective trajectory device has a probability module for determining a probability graph for the collective trajectories(Para. 67: Probability mass function & Para. 161: trajectory forms).
At the time of filling, it would have been obvious to use image classification system to classify person to easily identify target person from the image. 


CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you would like assistance from USPTO customer service representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/MD K TALUKDER/            Primary Examiner, Art Unit 2648